ATTORNEY GRIEVANCE COMMISSION                                IN THE
OF MARYLAND                                                  COURT OF APPEALS
                                                             OF MARYLAND
               Petitioner,
                                                             Misc. Docket AG No. 81
V.

BRANDON D. ROSS                                              September Term, 2016


               Respondent.

                                             ORDER

       This matter came before the Court on the Joint Petition for Disbarrent by Consent filed

by the Attorney Grievance Commission of Maryland and the Respondent, Brandon D. Ross,

pursuant to Maryland Rule 19-736, in which the Respondent admits that he violated Rules 1.1, 1.3,

1.4, 1.15, 3.3, 8.4(a), (c), and (d) of the Maryland Lawyers' Rules of Professional Conduct, as then

enacted and Maryland Rule 16-606.1, as then enacted. The Court, having considered the Petition,

it is this 28th day of       February      ,2017,

       ORDERED, that Respondent, Brandon D. Ross, be and he is hereby disbarred from the

practice of law in the State of Maryland, effective immediately; and it is further

       ORDERED, that, the Clerk of the Court shall remove the name Brandon D. Ross from the

register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of

Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule

19-736(d).



                                                       /s/ Clayton Greene Jr
                                                      Senior Judge